Dismissed and Memorandum Opinion filed July 11, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00195-CV

                        JIMMY MAURICIO, Appellant
                                        V.
                            GVTL L.L.C., Appellee

                 On Appeal from the County Court at Law No 1
                           Galveston County, Texas
                      Trial Court Cause No. CV-0082684

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed March 1, 2019. The clerk’s record
was filed May 17, 2019. No reporter’s record was filed and the court reporter
informed the court that appellant had not made arrangements to pay for the
reporter’s record.

      On May 28, 2019, this court issued an order stating that unless appellant
filed a brief on or before June 27, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                  PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                         2